DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 6/8/2022 has been fully considered. Claims 1-17 are withdrawn and claims 1-17 and 26-28 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Bilodeau (WO 2004/009348) in view of Hampden-Smith et al (US 2007/0281136) in further view of Bray et al (US 2017/0326902).

Regarding claims 26-28, Bilodeau discloses a label (Abstract) comprising a polymer facestock having an upper surface and a lower surface (Fig. 6 #11; pg. 36, lines 7-21), a two-part curable adhesive layer disposed on the lower surface of the polymer facestock (Fig. 6 #12; pg. 36, lines 7-21), a print layer disposed on the upper surface of the polymer facestock (Fig. 6 #13; pg. 36, lines 7-21) and a transparent protective layer as an outermost layer (Fig. 6 #14; pg. 36, lines 7-21)
The label reads on the claimed three-dimensional article having a surface with a printed material joined to a portion of its surface. The two-part curable adhesive layer reads on the claimed multi-part adhesive layer that is energy curable. The print layer reads on the claimed deposit of ink.

Bilodeau does not appear to explicitly disclose the label comprising the deposit of ink being a deposit of metallic ink layer comprising a dispersion of reflective metallic particles to form a reflective material and having a surface roughness less than about 200 nm as claimed in claim 26, a colored ink layer as claimed in claim 26, a varnish layer as claimed in claim 26, wherein the colored ink layer and the varnish layer have a surface energy of greater than 50 mN/m as claimed in claim 26, wherein the colored ink layer is transparent as claimed in claim 27 and wherein the varnish layer has a surface energy greater than 70 mN/m as claimed in claim 28.

However, Hampden-Smith discloses a label (paragraph [0035]) comprising a reflective metallic feature used as a base layer in a series of printed layers where the base layer has a route mean square surface roughness of less than about 250 nm (paragraph [0116]) and wherein the reflective metallic feature is formed from an ink composition containing metallic particles (paragraph [0116]).
The reflective metallic feature used as a base layer in a series of printed layers where the base layer has a route mean square surface roughness of less than about 250 nm and being formed from an ink composition containing metallic particles reads on the claimed deposit of metallic ink layer comprising a dispersion of reflective metallic particles to form a reflective material and having a surface roughness less than about 200 nm as claimed in claim 26.

Bray discloses a security document comprising a lacquer layer having a surface energy greater than 40 dynes (paragraph [0034]). 
The lacquer layer reads on the claimed varnish layer.  
The range for the surface energy overlaps the claimed range. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have an additional coating to wet and adhere to its surface (paragraph [0034] of Bray). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Bray does not appear to disclose a colored ink layer that is transparent and has a surface energy greater than about 50 mN/m.
However, it would have been obvious to duplicate the lacquer layer having a surface energy greater than 40 dynes in order to provide a colored ink layer that is transparent and has a surface energy greater than about 50 mN/m.
It has been held that "mere duplication of parts has no patentable significance unless a new and unexpected result is produced". Please see MPEP 2144.04 and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). It would be obvious to duplicate the lacquer layer having a surface energy greater than 40 dynes since the mere duplication of the lacquer layer having a surface energy greater than 40 dynes would produce a known and unexpected result which would be increased protection for the layers disposed underneath.

It would have been obvious to one of ordinary skill in the art having the teachings of Bilodeau and Hampden-Smith before him or her, to modify the label of Bilodeau to include the reflective metallic feature of Hampden-Smith for the print layer of Bilodeau because having the required reflective metallic feature provides better optical and reflective features.

It would have been obvious to one of ordinary skill in the art having the teachings of Bilodeau, Hampden-Smith and Bray before him or her, to modify the label of Bilodeau to include two clear varnish layers having the required surface energy of Bray for the transparent protective layer of Bilodeau because using two clear varnish layers would improve the overall protection of the laminate and the protective layer of Bray would be a suitable alternate.

Response to Arguments
Applicant's arguments filed 6/8/2022 have been fully considered but they are not persuasive.

Applicants argue that there is no motivation to combine the label of Bilodeau with the ink jet printing methods of Hampden-Smith and the security tag of Bray, therefore a prima facie case of obviousness is not established in absence of a motivation to combine the reference and reasonable expectation of success by doing so.

The Examiner disagrees and notes that one of ordinary skill in the art would include the reflective metallic feature of Hampden-Smith for the print layer of Bilodeau because having the required reflective metallic feature provides better optical and reflective features. This advantage would be desired for a label as including metallic features or layers in a label is known in the art as metals are known to provide optical or reflective features for the article they are comprised in.  Further Hampden-Smith teaches printing the inks on labels.
Also, one of ordinary skill in the art would include two clear varnish layers having the required surface energy of Bray for the transparent protective layer of Bilodeau and Hampden-smith because using two clear varnish layers would improve the overall protection of the laminate and the protective layer of Bray would be a suitable alternate. This advantage would be beneficial for a label as having additional varnish layers for additional protection such as scratch resistance is desired as labels, especially security labels usually encounter more wear and tear. 
After modifying Bray to include the reflective metallic feature of Hampden-Smith the resulting product would be a security label having optical and reflective features that is provided by the reflective metallic feature. This advantage along with having two varnish layers would provide a security label with enhanced protection such as scratch resistance.

Applicants argue that none of the cited references are related to a three-dimensional article.

The Examiner disagrees and notes that the label of Bilodeau reads on the claimed reads on the claimed three-dimensional article having a surface with a printed material joined to a portion of its surface. The three-dimensional article as claimed can be broadly interpreted to read on any object, not just a bottle or a container. In this case, the label itself is a three-dimensional article as it has three dimensions of a height, width and a depth.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATHAVARAM I REDDY/Examiner, Art Unit 1785                                                                                                                                                                                                        
/CHRISTOPHER M POLLEY/Primary Examiner, Art Unit 1785